DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The abstract of the disclosure is objected to because the abstract page includes indentions that indicate the abstract is more than one paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/006913 A1; Note: The WO document and also a machine translation copy are provided with this office action).
WO ‘913 teaches benzodiazaborole compounds for organic electroluminescent devices (see title).  The general formula is formula (1) (see par. 11):

    PNG
    media_image1.png
    155
    301
    media_image1.png
    Greyscale
.  Ring Q is a condensed ring with the diazaborole ring and may have at least one substituent R (see par. 24).  Substituent R may include aromatic 
A specific formula 1 includes the following 1-12 (see par. 34), which is a positional isomer of instant Chemical Formula (2):

    PNG
    media_image2.png
    123
    232
    media_image2.png
    Greyscale
.
While WO ‘913 does not appear to exemplify formula 1 compounds with R groups selected as the same groups in the same bonding position(s) as instant formula (1) compounds, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed compounds as described and defined within WO ‘913 formula 1 for an organic light emitting device and to have arrived at compounds the same as the specific derivatives claimed by applicant, because one would expect to achieve compounds for an operational device defined within the disclosure of WO ‘913 with a predictable result and a reasonable expectation of success.
Regarding claim 4-11 device, the formula 1 compounds are used in a layer of a device (see par. 102).  The multiple functional layers of a device structure are taught (see par. 103-104, 106, 109).  It is noted that the material may be used in a “hole transport zone”, which reads upon an electron blocking layer (see par. 104; 107).  Also the material may be used in the light emitting layer (see par. 104).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-US 2014/0361224 teaches benzodiazaborole derivatives for electroluminescent devices (see abstract and page 9).   
-The NPL reference Dalton Trans. 2014, 43, pages 3347-3363 teaches benzodiazaboroles for electro-optical application (see introduction and scheme 3 on page 3349).  
-Patents US 9,444,064 (see col. 36) and US 9,434,877 (see col. 24-25) disclose benzodiazaboroles for EL devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/DAWN L GARRETT/Primary Examiner, Art Unit 1786